Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

Execution Version

 

 

 

 

LOGO [g809119g1030080920988.jpg]

CREDIT AGREEMENT

dated as of

October 25, 2019,

by and among

KALEIDO BIOSCIENCES, INC.,

CADENA BIO, INC.,

and

JPMORGAN CHASE BANK, N.A.

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 25, 2019 (as it may be amended or modified
from time to time, this “Agreement”), by and among KALEIDO BIOSCIENCES, INC., a
Delaware corporation, and CADENA BIO, INC., a Delaware corporation (each a
“Borrower” and collectively, “Borrowers”), the other Loan Parties party hereto,
and JPMORGAN CHASE BANK, N.A., as Lender.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to the Term Loan, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for a one-month interest period multiplied by (b) the Statutory
Reserve Rate.

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of Lender, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment or has had any order for relief in such proceeding entered in
respect thereof, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the U.S. or from the enforcement of judgments
or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower(s)” means each of Kaleido Biosciences, Inc., a Delaware corporation,
and Cadena Bio, Inc., a Delaware corporation.

“Borrower Representative” has the meaning assigned to such term in Section 9.01.

“Borrowing Request” means a request by Borrower Representative for the Term Loan
in accordance with Section 2.02, which shall be in a form satisfactory to, or
provided by, Lender.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Burn” means (i) cash flow from operations (determined in accordance with
GAAP) minus (ii) capitalized expenditures.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Change in Control” means (a) occupation at any time of a majority of the seats
(other than vacant seats) on the board of directors of any Borrower by Persons
who were not (i) directors of such Borrower on the date of this Agreement,
nominated, appointed, or approved by the board of directors of such Borrower or
(ii) appointed by directors so nominated, appointed, or approved, (b) the
acquisition of direct or indirect Control of any Borrower by any Person or
group; (c) Borrowers shall cease to own, free and clear of all Liens or other
encumbrances, 100% of the outstanding voting Equity Interests of each of their
Subsidiaries on a fully diluted basis; or (d) a Borrower shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding capital stock of each Subsidiary of such Borrower free and clear
of all Liens (except Liens created by this Agreement).

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) compliance by Lender (or, for purposes of
Section 2.10, by any lending office of Lender or by Lender’s holding company, if
any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 8.16.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of Lender, on
behalf of the Secured Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to Lender.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

2



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the Security Agreement.

“Dollars”, “dollars” or “$” refers to lawful money of the U.S.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for Borrowers, and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by Lender and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the (i) environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials in violation of any Environmental Law,
(c) any exposure to any Hazardous Materials in violation of any Environmental
Law, (d) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law, or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means all guarantors and all non-Loan Parties who have delivered an
Obligation Guaranty, and the term “Guarantor” means each or any one of them
individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any earn-out (which for all purposes of this Agreement
shall be valued at the maximum potential amount payable with respect to each
such earn-out), and (l) any other Off-Balance Sheet Liability. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

“Information” has the meaning assigned to such term in Section 8.12.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, each Collateral Document, any Obligation
Guaranty, each Compliance Certificate or other certification delivered in
connection with this Agreement, and each other agreement, instrument, document
and certificate identified in Section 4.01 executed and delivered to, or in
favor of, Lender and including each other pledge, power of attorney, consent,
assignment, contract, notice, letter of credit

 

4



--------------------------------------------------------------------------------

agreement, letter of credit application and each other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, Borrowers, a Borrower’s domestic
Subsidiaries and any other Person who becomes a party to this Agreement and
their respective successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

“Loan(s)” means the loan(s) and advance(s) made by Lender pursuant to this
Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the any Loan Party,
(b) the ability of any Loan Party to perform any of its Obligations, (c) the
Collateral, or Lender’s Liens (on behalf of itself and the other Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to Lender under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties in an aggregate principal amount
exceeding $250,000.

“Maximum Rate” has the meaning assigned to such term in Section 8.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or instalment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of Borrower Representative).

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to Lender for the benefit of the Secured
Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Letters of Credit, all accrued and unpaid fees (including,
without limitation, any Prepayment Fees), and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Loan Parties to Lender or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the termination, expiration, or cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to Lender of a cash deposit, or at the
discretion of Lender a back up standby letter of credit satisfactory to Lender,
in an amount equal to 105% of the Letters of Credit as of the date of such
payment), (iii) the indefeasible payment in full in cash of the accrued and
unpaid fees, including the applicable Prepayment

 

5



--------------------------------------------------------------------------------

Fee, if any, (iv) the indefeasible payment in full in cash of all reimbursable
expenses and other Secured Obligations (other than Unliquidated Obligations for
which no claim has been made and other obligations expressly stated to survive
such payment and termination of this Agreement), together with accrued and
unpaid interest thereon, (v) the termination of the Term Loan Commitment, and
(vi) the termination of the Banking Services Obligations.

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Licenses” means: (A) licenses of over-the-counter software that is
commercially available to the public, and (B) licenses for the use of the
intellectual property of any Borrower or any Subsidiary entered into in the
ordinary course of business, provided, that, with respect to each such license
described in clause (B), (i) no Event of Default has occurred and is continuing
at the time of such license; (ii) the license constitutes an arms length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any intellectual property and do not restrict the ability of any
Borrower or any Subsidiary, as applicable, to pledge, grant a security interest
in or lien on, or assign or otherwise transfer any intellectual property of such
Borrower or Subsidiary (other than a requirement that any such pledge, grant of
security interest, assignment or transfer be subject to the license); (iii) in
the case of any exclusive license, (x) such granting Borrower delivers written
notice in the form of Schedule II to the Compliance Certificate with the next
Compliance Certificate to be provided to Lender pursuant to Section 5.01(c), and
(y) any such license could not result in a legal transfer of title of the
licensed property but may be exclusive in respects other than territory and may
be exclusive as to territory only as to discrete geographical areas outside of
the United States; and (iv) all upfront payments, royalties, milestone payments
or other proceeds arising from the licensing agreement that are payable to any
Borrower or its Subsidiary are paid to a deposit account at Lender or that is
governed by a control agreement.

“Permitted Liens” means:

(a)    Liens created pursuant to any Loan Document;

(b)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(d)    Permitted Licenses or sublicenses of intellectual property granted in the
ordinary course of a Borrower’s business;

(e)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

6



--------------------------------------------------------------------------------

(f)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(g)    Liens by Pacific Western Bank on certain cash collateral held in each of
(i) account no. xxx-xxxx-366 and (ii) xxx-xxxx-199 at Pacific Western Bank to
cash secure the Indebtedness identified in Section 6.01(f) hereof;

(h)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(i)    easements, zoning restrictions, rights-of-way and similar encumbrances on
Real Property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Borrower or any Subsidiary;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness, except with respect to clause (e) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prepayment Fee” means a fee payable to Lender upon the occurrence of a
Prepayment Fee Event, in an amount equal to the outstanding principal balance of
the Term Loan at the time of such Prepayment Fee Event multiplied by (a) 2.00%
if such Prepayment Fee Event occurs prior to the first anniversary of the
Effective Date, (b) 1.00% if such Prepayment Fee Event occurs on or after the
first but prior to the second anniversary of the Effective Date, and (c) 0% if
such Prepayment Fee Event occurs on or after the second anniversary of the
Effective Date.

“Prepayment Fee Event” means any repayment or prepayment in whole or in part or
acceleration of the Term Loan for any reason and at any time, including, without
limitation, whether such reduction or termination or repayment, prepayment or
acceleration is (i) voluntary or mandatory, (ii) made when a Default or Event of
Default is then outstanding, (iii) made in connection with the sale during any
Event of Default or foreclosure upon the Collateral, (iv) the result of or
subsequent to the acceleration of the Term Loan for any reason at any time,
including, without limitation, as a result of the occurrence of any Event of
Default and, in the case of insolvency, reorganization or like proceeding,
whether or not a claim for the Prepayment Fee is allowed in such proceeding,
(v) made pursuant to, or as the consequence of, any regulatory or judicial
enforcement or other actions from any Governmental Authority, or (vi) made
pursuant to, or as the consequence of, any Bankruptcy Event, whether or not a
claim for the Prepayment Fee is allowed in such proceeding.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by Lender) or any
similar release by the Federal Reserve Board (as determined by Lender). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

“Remaining Months Liquidity” means an aggregate amount of unrestricted cash held
in accounts with Lender equal to Borrowers’ trailing three (3) month Cash Burn,
measured in accordance with GAAP on a trailing three (3) month basis as of the
last day of any fiscal month.

“Report” means reports prepared by Lender or another Person showing the results
of appraisals, field examinations or audits pertaining to a Borrower’s assets
from information furnished by or on behalf of such Borrower, after Lender has
exercised its rights of inspection pursuant to this Agreement.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

7



--------------------------------------------------------------------------------

“Responsible Officer” means the CEO, President, CFO, COO, or other executive
officer of a Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations owing to Lender or its Affiliates.

“Secured Parties” means (a) Lender, (b) each provider of Banking Services, to
the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (d) the successors and
assigns of each of the foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and Lender, for the benefit of the Secured Parties, and any other pledge
or security agreement entered into, after the date of this Agreement by any
other Loan Party (as required by this Agreement or any other Loan Document) or
any other Person for the benefit of Lender, on behalf of the Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve Board, The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Statements” has the meaning assigned to such term in Section 2.09(d).

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of Lender.

“Subsidiary” means any direct or indirect subsidiary of a Borrower or a Loan
Party, as applicable.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01.

 

8



--------------------------------------------------------------------------------

“Term Loan Commitment” means the commitment of Lender to make the Term Loan,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by Lender. The amount of Lender’s Term Loan Commitment on the
Effective Date is $15,000,000.

“Term Loan Maturity Date” is October 1, 2023.

“Transactions” means the execution, delivery and performance by Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a Letter of Credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

ARTICLE II

The Credits

SECTION 2.01.    Term Loan. Subject to the terms and conditions set forth
herein, on the Effective Date, or as soon thereafter as all conditions precedent
to the making thereof have been met, Lender shall make one (1) Term Loan to
Borrowers in the principal amount of Lender’s Term Loan Commitment. Amounts
prepaid or repaid in respect of the Term Loan may not be reborrowed.

SECTION 2.02.    Borrowing Procedures; Requests for Term Loans. To request the
Term Loan, Borrower Representative shall notify Lender of such request either in
writing (delivered by hand or fax) by delivering a Borrowing Request signed by a
Responsible Officer of a Borrower Representative or through an Electronic
System, if arrangements for doing so have been approved by Lender, not later
than 12:00 p.m., Eastern time, on the date of the proposed Term Loan. Each such
Borrowing Request shall be irrevocable. Each such Borrowing Request shall
specify the following information in compliance with Section 2.01:

(a)    the aggregate amount of the requested Term Loan and a breakdown of the
separate wires comprising the Term Loan; and

 

9



--------------------------------------------------------------------------------

(b)    the date of the Term Loan, which shall be a Business Day.

SECTION 2.03.    Funding of the Term Loan. Lender shall make the Term Loan to be
made by it hereunder on the proposed date thereof available to Borrowers by
promptly crediting the amounts in immediately available funds, to the Funding
Account.

SECTION 2.04.    Termination of the Term Loan Commitment.

(a)    Unless previously terminated, the Term Loan Commitment shall terminate on
the Effective Date, or as soon thereafter as Lender makes the Term Loan to
Borrower.

(b)    Borrowers may at any time terminate the Term Loan upon the Payment in
Full of the Secured Obligations.

(c)    Borrowers shall notify Lender of any election to terminate the Term Loan
Commitment under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination, specifying such election and
the effective date thereof. Each notice delivered by Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the Term
Loan Commitment delivered by Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by Borrowers (by notice to Lender on or prior to the specified
effective date) if such condition is not satisfied. Any termination of the Term
Loan Commitment shall be permanent and subject to payment of the Prepayment Fee
under Section 2.07.

SECTION 2.05.    Repayment and Amortization of Loans; Evidence of Debt.

(a)    Borrowers hereby unconditionally promise to pay Lender the then unpaid
principal amount of the Term Loan Commitment on the Term Loan Maturity Date.

(b)    The Term Loan shall be “interest-only” until April 25, 2021, with
interest due and payable monthly in arrears on the first calendar day of each
month pursuant to Section 2.08. Thereafter, Borrowers hereby unconditionally
promise to pay to Lender the then unpaid principal amount of the Term Loan in
equal monthly installments of principal plus accrued and unpaid interest
beginning on May 1, 2021, and continuing on the same day of each month
thereafter; provided, however, if any date set forth above is not a Business
Day, then payment shall be due and payable on the Business Day immediately
preceding such date. To the extent not previously paid, the unpaid Term Loan
shall be paid in full in cash by Borrowers on the Term Loan Maturity Date.

(c)    Prior to any repayment of the Term Loan under this Section, Borrowers
shall notify Lender by telephone (confirmed by fax or through an Electronic
System) of such election not later than 12:00 p.m., Eastern time, three
(3) Business Days before the scheduled date of such repayment. Repayment of the
Term Loan shall be applied ratably to the Loans included in the repaid Term
Loan. Repayments of the Term Loan shall be accompanied by accrued interest on
the amounts repaid.

SECTION 2.06.    Prepayment of Loans. Borrowers shall have the right at any time
and from time to time to prepay the Term Loan in whole, subject to prior written
notice to Lender of its election to prepay the Term Loan at least five
(5) Business Days prior to such prepayment and, if applicable, payment any
Prepayment Fee under Section 2.07.

SECTION 2.07.    Fees. Except as set forth in the immediately following
sentence, upon the occurrence of a Prepayment Fee Event, Borrowers shall pay to
Lender an amount equal to the Prepayment Fee. Notwithstanding the foregoing, no
Prepayment Fee shall be payable in respect of the Term Loan in connection with
any amortization payments pursuant to Section 2.05. The parties hereto
acknowledge and agree that the Prepayment Fee referred to in the first sentence
of this Section 2.07: (i) is additional consideration for providing the Term
Loan, (ii) constitutes reasonable liquidated damages to compensate Lender for
(and is a proportionate quantification of) the actual loss of the anticipated
stream of interest payments upon an early prepayment of the Term Loan (such
damages being otherwise impossible to ascertain or even estimate for various
reasons, including, without limitation, because such damages would depend on,
among other things, (x) when the Term Loan might otherwise be repaid and
(y) future changes in interest rates which are not readily ascertainable on the
Effective Date), and (iii) is not a penalty to punish Borrowers for their early
prepayment of the Term Loan or for the occurrence of any Event of Default or any
other Prepayment Fee Event.

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.08.    Interest.

(a)    The Term Loan shall bear interest at the CB Floating Rate plus one
quarter percentage point (0.25%).

 

10



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, Lender may, at its option, by written notice to Borrowers,
declare that (i) each Term Loan shall bear interest at 5% plus the rate
otherwise applicable to the Term Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 5% plus the rate applicable to such fee or other
obligation as provided hereunder.

(c)    Accrued interest on each Term Loan through the last day of the prior
calendar month shall be payable in arrears on the first calendar day of each
month for the Term Loan; provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, and (ii) in the event
of any repayment or prepayment of the Term Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(d)    All interest hereunder shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable CB Floating Rate shall be determined by Lender, and such
determination shall be conclusive absent manifest error.

SECTION 2.09.    Payments Generally; Allocation of Proceeds.

(a)    Borrowers shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees, or otherwise) prior to 2:00
p.m., Eastern time, on the date when due or the date fixed for any prepayment
hereunder, in immediately available funds, without setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Lender at its offices at New York, New York. Unless otherwise
provided for herein, if any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)    All payments and any proceeds of Collateral received by Lender (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by
Borrowers), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (ii) after an Event of Default has occurred and is
continuing and Lender so elects, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements then due to Lender from
Borrowers, second, to pay interest then due and payable on the Loans ratably,
third, to prepay principal on the Loans and to pay any amounts owing in respect
of Banking Services Obligations, ratably (with amounts allocated to the Term
Loan applied to reduce the subsequent scheduled repayments of the Term Loan to
be made pursuant to Section 2.05 in inverse order of maturity), fourth, to pay
an amount to Lender equal to one hundred five percent (105%) of any Letters of
Credit, to be held as cash collateral for such Obligations, and fifth, to the
payment of any other Secured Obligation due to Lender from Borrowers or any
other Loan Party.

(c)    At the election of Lender, all payments of principal, interest, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 8.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of the Term
Loan made hereunder, whether made following a request by Borrower Representative
pursuant to Section 2.02 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with Lender.
Borrowers hereby irrevocably authorize Lender to (i) make the Term Loan for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans, and that the Term Loan shall be
deemed to have been requested pursuant to Section 2.02 and (ii) charge any
deposit account of any Borrower maintained with Lender for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d)    Lender may from time to time provide Borrowers with account statements or
invoices with respect to any of the Secured Obligations (the “Statements”).
Lender is under no duty or obligation to provide Statements, which, if provided,
will be solely for Borrowers’ convenience. Statements may contain estimates of
the amounts owed during the relevant billing period, whether of principal,
interest, fees or other Secured Obligations. If Borrowers pay the full amount
indicated on a Statement on or before the due date indicated on such Statement,
Borrowers shall not be in default of payment with respect to the billing period
indicated on such Statement; provided, that acceptance by Lender of any payment
that is less than the total amount actually due at that time (including but not
limited to any past due amounts) shall not constitute a waiver of Lender’s right
to receive payment in full at another time.

SECTION 2.10.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by Lender in its discretion), then the Obligations
or part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Lender. The provisions of this Section 2.10 shall be and remain
effective notwithstanding any contrary action which may have been taken by
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.10 shall survive the termination of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to Lender that:

SECTION 3.01.    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. Each Loan Document to which each Loan Party
is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of, or other requirement to create, any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents.

SECTION 3.04.    Financial Condition; No Material Adverse Change.

(a)    Each Borrower has heretofore furnished to Lender its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2018, certified by independent public
accountants, and (ii) as of and for the fiscal month ended September 30, 2019,
certified by a Financial Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of Borrowers and their consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal and customary year-end
audit adjustments all of which, when taken as a whole, would not be materially
adverse and the absence of footnotes in the case of the statements referred to
in clause (ii) above.

(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05.    Properties.

(a)    As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
such leases and subleases is valid and enforceable in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) and is in full force and effect, and, to the knowledge of Borrower,
no default by any party to any such lease or sublease exists. Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free of all Liens
other than those permitted by Section 6.02.

(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

SECTION 3.06.    Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Loan Party or
any Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters set forth on Schedule 3.06) or (ii) that involve any
Loan Document or the Transactions.

 

12



--------------------------------------------------------------------------------

SECTION 3.07.    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) each Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08.    Investment Company Status. No Loan Party or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that (i) in the aggregate are less than $25,000 or (ii) are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves.
No tax liens have been filed and no claims are being asserted by any
Governmental Authority with respect to any such taxes.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.    (a) Disclosure. The Loan Parties have disclosed to Lender all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party or any
Subsidiary to Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

(b)    As of the Effective Date, to the best knowledge of each Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to Lender in connection with this Agreement is true
and correct in all respects.

SECTION 3.12.    Material Agreements. No Loan Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.

SECTION 3.13.    Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

SECTION 3.14.    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries is
adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.15.    Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to Borrowers of each
Subsidiary, (b) a true and complete listing of each class of each of Borrowers’
authorized Equity Interests, of which all of such issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of each Borrower and each Subsidiary. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.16.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of Lender, for the benefit of the Secured Parties, and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties in accordance with applicable law, and having priority over all other
Liens on the Collateral except in the case

 

13



--------------------------------------------------------------------------------

of (a) Permitted Liens, to the extent any such Permitted Liens would have
priority over the Liens in favor of Lender pursuant to any applicable law or
agreement and (b) Liens perfected only by possession (including possession of
any certificate of title), to the extent Lender has not obtained or does not
maintain possession of such Collateral.

SECTION 3.17.    Margin Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of the Loans
will be used to purchase or carry any Margin Stock.

SECTION 3.18.    Use of Proceeds. The proceeds of the Loans will be used,
whether directly or indirectly, as set forth in Section 5.08.

SECTION 3.19.    Affiliate Transactions. Except as set forth on Schedule 3.19,
as of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, holders of
other Equity Interests, employees or Affiliates (other than Subsidiaries) of any
Loan Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Loan Party or any Person with which any Loan Party has a business relationship
or which competes with any Loan Party.

SECTION 3.20.    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and to the knowledge of such Loan Party its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary, any of their
respective directors or officers or, to the knowledge of any such Loan Party or
Subsidiary, employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Term Loan, Letter of Credit, use of proceeds,
Transaction, or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01.    Effective Date. The obligations of Lender to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

(a)    Credit Agreement and Loan Documents. Lender (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to Lender
(which may include fax or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as Lender shall have
reasonably requested in connection with the transactions contemplated by this
Agreement and the other Loan Documents, all in form and substance satisfactory
to Lender.

(b)    Financial Statements and Projections. Lender shall have received
(i) audited consolidated financial statements of each Borrower for the 2018
fiscal year, (ii) unaudited interim consolidated financial statements of each
Borrower for the fiscal month ended September 30, 2019.

(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. Lender shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of each Borrower, its
Financial Officers, and (C) contain appropriate attachments, including the
charter, articles or certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its bylaws or operating,
management or partnership agreement, or other organizational or governing
documents, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

(d)    No Default Certificate. Lender shall have received a certificate, signed
by a Financial Officer of each Borrower, dated as of the Effective Date,
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in the Loan Documents are true and
correct as of such date, and (iii) certifying as to any other factual matters as
may be reasonably requested by Lender.

 

14



--------------------------------------------------------------------------------

(e)    Fees. Lender shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by
Borrower Representative to Lender on or before the Effective Date.

(f)    Lien Searches. Lender shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of each of the Loan Parties except for
liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to Lender.

(g)    Pay-off Letter. Lender shall have received satisfactory pay-off letters
for all existing Indebtedness, including, without limitation, Borrowers’ credit
facility with Pacific Western Bank, required to be repaid and which confirms
that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

(h)    Funding Account. Lender shall have received a notice setting forth the
deposit account of Borrowers (the “Funding Account”) to which Lender is
authorized by Borrowers to transfer the proceeds of the Term Loan requested or
authorized pursuant to this Agreement.

(i)    Collateral Access and Control Agreements. Lender shall have received each
of (i) a Collateral Access Agreement required to be provided pursuant the
Security Agreement and (ii) a deposit account control agreement required to be
provided pursuant to the Security Agreement.

(j)    Solvency. Lender shall have received a solvency certificate signed by a
Financial Officer dated the Effective Date in form and substance reasonably
satisfactory to Lender.

(k)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by Lender to be filed, registered
or recorded in order to create in favor of Lender, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

(l)    Insurance. Lender shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to Lender and otherwise in
compliance with the terms of (i) Section 5.10 of this Agreement and
(ii) Section 4.12 of the Security Agreement.

(m)    Legal Due Diligence. Lender and its counsel shall have completed all
legal due diligence, the results of which shall be satisfactory to Lender in its
sole discretion.

(n)    USA PATRIOT Act, Etc. (i) Lender shall have received, (x) at least five
(5) days prior to the Effective Date, all documentation and other information
regarding Borrowers requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested in writing of Borrowers at least ten (10) days prior to
the Effective Date, and (y) a properly completed and signed IRS Form W-8 or W-9,
as applicable, for each Loan Party, and (ii) Lender shall have received, to the
extent each Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to
Borrowers at least five (5) days prior to the Effective Date, to the extent
requested in writing of Borrowers at least ten (10) days prior to the Effective
Date.

(o)    Other Documents. Lender shall have received such other documents as
Lender or its counsel may have reasonably requested.

Lender shall notify Borrowers of the Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of Lender
to make Loans and to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to 2:00 p.m., Eastern time, on the
applicable date.

SECTION 4.02.    Each Credit Event. The obligation of Lender to make a Loan on
the occasion of the Term Loan, and to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of the Term Loan or the date of
issuance, amendment, renewal or extension of any Letter of Credit, as applicable
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

 

15



--------------------------------------------------------------------------------

(b)    At the time of and immediately after giving effect to the Term Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)    No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.

Each Term Loan and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute representations and warranties by each
Borrower on the date thereof as to the matters specified above.

SECTION 4.03.    Post-Closing Conditions.

(a)    As soon as possible, but in any event not later than the date that is 60
days after the Effective Date, Borrowers shall provide Bank with additional
insured and lender’s loss payee endorsements, pursuant to Section 4.12 of the
Security Agreement.

(b)    As soon as possible, but in any event not later than the date that is 60
days after the Effective Date, Borrowers shall provide Bank with a Collateral
Access Agreement from the lessor of each leased property, mortgagee of owned
property or bailee or consignee with respect to any warehouse, processor or
converter facility or other location where Collateral valued in excess of
$250,000 is stored or located, which agreement or letter shall provide access
rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to Lender; provided, however, notwithstanding the foregoing, Borrowers
shall not be required to deliver to Bank a Collateral Access Agreement for
Borrowers’ leased location at 18 Crosby Drive, Bedford, MA 01730.

ARTICLE V

Affirmative Covenants

Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with Lender that:

SECTION 5.01.    Financial Statements and Other Information. Borrowers will
furnish to Lender:

(a)    within 120 days after the end of each fiscal year of each Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants acceptable to Lender (without
a “going concern” or like qualification, commentary or exception, and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of each Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)    within 30 days after the end of each fiscal month of each Borrower, its
consolidated and, applicable, consolidating balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of each Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of Borrower
Representative in substantially the form of Exhibit A (the “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (a) or (b) above, as presenting fairly in all material respects the
financial condition and results of operations of each Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred is
continuing, and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10, and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d)    reserved;

(e)    as soon as available, but in any event no later than 30 days after the
end of each fiscal year of each Borrower, a copy of the board of directors’
approved plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement and cash flow statement) of each Borrower for
each month of the upcoming fiscal year (the “Projections”) in form reasonably
satisfactory to Lender;

 

16



--------------------------------------------------------------------------------

(f)    promptly following any request therefor, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Borrower by
independent accountants in connection with the accounts or books of any Borrower
or any Subsidiary, or any audit of any of them as Lender may reasonably request;
and

(g)    promptly following any request therefor, (x) such other information
regarding the operations, changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as Lender may reasonably request
and (y) information and documentation reasonably requested by Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

SECTION 5.02.    Notices of Material Events. Borrower Representative will
furnish to Lender prompt (but in any event within any time period that may be
specified below) written notice of the following:

(a)    the occurrence of any Default;

(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $250,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;

(c)    any material change in accounting or financial reporting practices by any
Borrower or any Subsidiary;

(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $250,000; and

(e)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits necessary for
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property necessary for the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by Lender (including employees of Lender or any consultants,
accountants, lawyers, agents and appraisers retained by Lender), upon reasonable
prior notice and during regular

 

17



--------------------------------------------------------------------------------

business hours, to visit and inspect its properties, conduct at the Loan Party’s
premises field examinations of the Loan Party’s assets, liabilities, books and
records, including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Loan Parties acknowledge that Lender, after exercising its rights of
inspection, may prepare certain Reports pertaining to the Loan Parties’ assets
for internal use by Lender.

SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply in all material
respects with each Requirement of Law applicable to it or its property
(including, without limitation, Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.    Use of Proceeds.

(a)    The proceeds of the Loans will be used only for refinancing existing
Indebtedness, working capital and general corporate purposes. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, (i) for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X or
(ii) to make any Acquisition.

(b)    Borrowers will not request the Term Loan or Letter of Credit, and no
Borrower shall use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of the Term Loan or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09.    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to
Lender in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by each Borrower
on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 5.10.    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. Borrowers will furnish to Lender
information in reasonable detail as to the insurance so maintained.

SECTION 5.11.    Intentionally Omitted.

SECTION 5.12.    Casualty and Condemnation. Borrowers (a) will furnish to Lender
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) will
ensure that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied to repair
or replace the affected property or in accordance with the applicable provisions
of this Agreement and the Collateral Documents.

SECTION 5.13.    Depository Banks. Within 60 days of the Effective Date, each
Loan Party and each Subsidiary, including, for the avoidance of doubt, any
Subsidiary that is a “Security Corporation” as defined in 830 Code of Mass.
Regulations 63.38B.1 (as the same may be amended, modified or supplemented from
time to time), will maintain Lender as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.
Notwithstanding the above, Borrowers shall be permitted to maintain (i) cash
and/or investments in its accounts numbered xxx-xxxxx6-428 and xxx-xxxxx1-428 at
Morgan Stanley Asset Management so long as (y) the aggregate amount of cash
and/or investments maintained in all accounts with Lender or Lender’s Affiliates
equals or exceeds $30,000,000, and (z) Borrowers cause Morgan Stanley Asset
Management to execute and deliver to Lender control agreement(s), satisfactory
to Lender in its reasonable business judgment, covering such accounts, and
(ii) cash in all such accounts does not, at any time, exceed $20,000.

 

18



--------------------------------------------------------------------------------

SECTION 5.14.    Additional Collateral; Further Assurances.

(a)    Subject to any applicable Requirement of Law, each Loan Party will cause
each of its domestic Subsidiaries formed or acquired after the date of this
Agreement or any limited liability companies formed pursuant to any division to
become a Loan Party by executing a joinder to this Agreement. In connection
therewith, Lender shall have received all documentation and other information
regarding such newly formed or acquired Subsidiaries as may be required to
comply with the applicable “know your customer” rules and regulations, including
the USA Patriot Act. Upon execution and delivery thereof, each such Person
(i) shall automatically become a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to Lender, for the benefit of the
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.

(b)    Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its domestic Subsidiaries and (ii) 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary directly owned by any Borrower or any domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of Lender, for the benefit of the Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other security documents as Lender shall
reasonably request.

(c)    Borrowers shall pledge and grant a first priority, perfected Lien in
favor of Lender in 100% of the issued and outstanding Equity Interests of their
Subsidiaries.

(d)    Without limiting the foregoing, each Loan Party will, and will cause each
domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to Lender such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which Lender may, from time to time, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all in form and substance reasonably satisfactory to
Lender and all at the expense of the Loan Parties.

(e)    If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), Borrower Representative will (i) notify Lender and, if
requested by Lender, cause such assets to be subjected to a Lien securing the
Secured Obligations and (ii) take, and cause each applicable Loan Party to take,
such actions as shall be necessary or reasonably requested by Lender to grant
and perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

ARTICLE VI

Negative Covenants

Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with Lender that:

SECTION 6.01.    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    the Secured Obligations;

(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings and replacements of any such
Indebtedness;

(c)    Indebtedness of a Loan Party to another Loan Party;

(d)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(e)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

(f)    from the Effective Date through November 25, 2019, Indebtedness owing
from Borrowers to Pacific Western Bank in connection with (i) that certain
letter of credit no. 102267 issued by Pacific Western Bank at the request of
Borrowers in an aggregate amount not to exceed $117,156.33, and (ii) that
certain letter of credit no. 107121 issued by Pacific Western Bank at the
request of Borrowers in an aggregate amount not to exceed $2,057,658.75;

 

19



--------------------------------------------------------------------------------

(g)    Subordinated Indebtedness; and

(h)    purchase money Indebtedness of any Loan Party in an amount not to exceed
$500,000 in the aggregate at any time.

SECTION 6.02.    Liens. Except for Liens in existence on the Effective Date and
described in Schedule 6.02 hereof, no Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts) or rights in respect of any thereof, except
Permitted Liens.

SECTION 6.03.    Fundamental Changes.

(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or any material part of its
assets (except as permitted under Section 6.05), or all or substantially all of
the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate, divide or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Subsidiary of any Borrower may
merge into a Borrower in a transaction in which such Borrower is the surviving
entity, (ii) any Loan Party (other than any Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iii) any Subsidiary that is not a Loan Party may liquidate, divide or dissolve
if Borrowers determine in good faith that such liquidation, division or
dissolution is in the best interests of Borrowers and is not materially
disadvantageous to Lender; provided that any such merger involving a Person that
is not a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

(b)    No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of Lender,
which consent shall not be unreasonably withheld. Without limiting the
foregoing, if any Loan Party that is a limited liability company consummates a
Division (with or without the prior consent of Lender as required above), each
Division Successor shall be required to comply with the obligations set forth in
Section 5.14 and the other further assurances obligations set forth in the Loan
Documents and become a Loan Party under this Agreement and the other Loan
Documents.

(c)    No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related thereto.

SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a)    Permitted Investments, subject to control agreements in favor of Lender
or otherwise subject to a perfected security interest in favor of Lender;

(b)    investments in existence on the date hereof and described in Schedule
6.04;

(c)    investments by Borrowers and their Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a foreign Subsidiary referred
to in Section 5.14) and (ii) the aggregate amount of investments by Loan Parties
in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under Section 6.04(d)) shall not exceed $250,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under Section 6.04(c))
shall not exceed $250,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

20



--------------------------------------------------------------------------------

(e)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $250,000 in the aggregate at any one time outstanding;

(f)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices; and

(g)    investments received in connection with the disposition of assets
permitted by Section 6.05.

SECTION 6.05.    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, Dispose of any asset, including any Equity Interest owned by it,
nor will any Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), except:

(a)    Dispositions of (i) Inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus Equipment or property in the ordinary
course of business;

(b)    Dispositions of assets from one Loan Party to another Loan Party,

(c)    Dispositions of Accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof;

(d)    Dispositions of Permitted Investments;

(e)    Permitted Licenses or sublicenses of intellectual property granted in the
ordinary course of a Borrower’s business;

(f)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and

(g)    Dispositions of assets (other than Equity Interests in a Subsidiary
unless all Equity Interests in such Subsidiary are sold) that are not permitted
by any other clause of this Section, provided that the aggregate fair market
value of all assets Disposed of in reliance upon this paragraph (f) shall not
exceed $250,000 during any fiscal year of any Borrower;

provided that all leases and Dispositions permitted under this Section 6.05
shall be made for fair value and for at least 75% cash consideration.

SECTION 6.06.    Certain Payments of Indebtedness.

(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, and (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests.

(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except (i) payment of
Indebtedness created under the Loan Documents, (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness permitted under Section 6.01, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof,
and (iii) redemption by Borrower of its Equity Interests in an amount not to
exceed $100,000 in any fiscal year.

SECTION 6.07.    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions between Loan Parties on fair and reasonable terms in the
ordinary course of business and (ii) issuance of Equity Interests that do not
cause or result in a Change in Control.

SECTION 6.08.    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of Borrowers or any other
Subsidiary.

 

21



--------------------------------------------------------------------------------

SECTION 6.09.    Amendment of Material Documents. No Loan Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its material rights
under (a) any agreement relating to any Subordinated Indebtedness, (b) its
charter, articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents.

SECTION 6.10.    Financial Covenants. Borrowers shall maintain, at all times,
the Remaining Months Liquidity.

ARTICLE VII

Events of Default

SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a)    Borrowers shall fail to pay any principal or interest on the Term Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

(b)    Borrowers shall fail to pay any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement
or any other Loan Document, within three (3) Business Days after the same shall
become due and payable;

(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or in Article VI; provided, however,
notwithstanding the foregoing, Borrowers shall have ten (10) days to cure any
default occurring under Sections 5.05, 5.10, and 5.12;

(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d)), and such failure shall continue unremedied for a period of ten
(10) days;

(f)    any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)    any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)    any Loan Party or any Subsidiary shall become unable, admit in writing
its inability, or publicly declare its intention not to, or fail generally, to
pay its debts as they become due;

 

22



--------------------------------------------------------------------------------

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within thirty (30) days
to discharge one or more non-monetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(l)    a Change in Control shall occur;

(m)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), or the breach of any of the terms or provisions of any
Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

(n)    except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

(o)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).

then, and in every such event, and at any time thereafter during the continuance
of such event, Lender may, by notice to Borrower Representative, take either or
both of the following actions, at the same or different times, to the extent not
prohibited by applicable law: (i) terminate the Term Loan Commitment, whereupon
the Term Loan Commitment shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, but ratably as
among the Term Loan at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees (including, for the
avoidance of doubt, any Prepayment Fees) and other obligations of Borrowers
accrued hereunder and under any other Loan Document, shall become due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by Borrowers, and
(iii) require cash collateral for the Letters of Credit, if any, in an amount
equal to 105% of the Letters of Credit; and in the case of any event with
respect to Borrowers described in clause (h) or (i) of this Article, the Term
Loan Commitment shall automatically terminate and the principal of the Loans
then outstanding, and cash collateral for the Letters of Credit, together with
accrued interest thereon and all fees (including, for the avoidance of doubt,
any Prepayment Fees) and other obligations of Borrowers accrued hereunder and
under any other Loan Documents, shall automatically become due and payable, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by Borrowers. The parties hereto acknowledge and
agree that any Prepayment Fee referred to in this Article VII (i) is additional
consideration for providing the Term Loan, (ii) constitutes reasonable
liquidated damages to compensate Lender for (and is a proportionate
quantification of) the actual loss of the anticipated stream of interest
payments upon an acceleration of the Term Loan (such damages being otherwise
impossible to ascertain or even estimate for various reasons, including, without
limitation, because such damages would depend on, among other things, (x) when
the Term Loan might otherwise be repaid and (y) future changes in interest rates
which are not readily ascertainable on the Effective Date), and (iii) is not a
penalty to punish Borrowers for their early prepayment of the Term Loan or the
occurrence of any other Prepayment Fee Event, as the case may be. Upon the
occurrence and during the continuance of an Event of Default, Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

Miscellaneous

SECTION 8.01.    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

  (i)

if to any Loan Party, to it in care of Borrower Representative at:

KALEIDO BIOSCIENCES, INC., on behalf of all Borrowers

65 Hayden Avenue

Lexington, MA 02421

Attention: Alison Lawton, President and CEO

 

23



--------------------------------------------------------------------------------

With a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Mark D. Smith

Email: marksmith@goodwinlaw.com

 

  (ii)

if to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Email: jpm.agency.servicing1@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, NY 10004

Attention: Erica Cross, Vice President

Email: erica.c.cross@jpmorgan.com

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

(b)    Notices and other communications to Lender hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by Lender;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Sections 5.01(c)
and 5.01(d) unless otherwise stated or agreed by Lender. Lender and each
Borrower (on behalf of the Loan Parties) may, in their discretion, agree to
accept notices and other communications to it hereunder by using Electronic
Systems pursuant to procedures approved by it; provided that approval of such
procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, e-mail or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day of the
recipient.

(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 8.02.    Waivers; Amendments.

(a)    No failure or delay by Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Lender hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether Lender may have had notice or
knowledge of such Default at the time.

 

24



--------------------------------------------------------------------------------

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by Borrowers and Lender or (ii) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by Lender and the Loan
Party or Loan Parties that are parties thereto.

SECTION 8.03.    Expenses; Indemnity; Damage Waiver.

(a)    The Loan Parties, jointly and severally, shall pay all (i) reasonable
out-of-pocket expenses incurred by Lender and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for Lender (whether
outside counsel or the allocated costs of its internal legal department), in
connection with the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable
out-of-pocket expenses incurred by Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) out-of-pocket expenses incurred by Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for Lender (whether outside counsel or the allocated costs of its
internal legal department), in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:

(A)    appraisals and insurance reviews;

(B)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by Lender or the internally allocated fees for
each Person employed by Lender with respect to each field examination;

(C)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of Lender;

(D)    Intentionally Omitted;

(E)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(F)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to Borrowers as the
Term Loan or to another deposit account, all as described in Section 2.09(c).

(b)    The Loan Parties, jointly and severally, shall indemnify Lender, and each
Related Party of Lender (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary in violation of any Environmental Law, or any Environmental Liability
related in any way to a Loan Party or Subsidiary, (iv) the failure of a Loan
Party to deliver to Lender the required receipts or other required documentary
evidence with respect to a payment made by such Loan Party for Taxes, or (v) any
actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by any Loan
Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 8.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

25



--------------------------------------------------------------------------------

(c)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, the Term Loan, or Letter of
Credit or the use of the proceeds thereof; provided that, nothing in this
paragraph (c) shall relieve any Loan Party of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 8.04.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of Lender that issues any Letter of
Credit), except that Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of Lender (and
any attempted assignment or transfer by Borrowers without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)     Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Term Loan at the time owing to it) to one or more purchasers whether or not
related to the Lender.

(c)    Lender may, without the consent of, or notice to, Borrower
Representative, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Term Loan Commitment and/or
Letters of Credit and/or the Loans owing to it); provided that (i) Lender’s
obligations under this Agreement shall remain unchanged; (ii) Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) Borrowers shall continue to deal solely and directly
with Lender in connection with Lender’s rights and obligations under this
Agreement. Borrowers agree that each Participant shall be entitled to the
benefits of Article 2 (subject to the requirements and limitations therein) to
the same extent as if they were Lender and had acquired their interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under Article
2, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were Lender. If Lender shall sell a
participation, it shall, acting solely for this purpose as a non-fiduciary agent
of Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that Lender shall
have no obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in the Term Loan, Letters of Credit or its other
obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that the
Term Loan, Letter of Credit, or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(d)    Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for Lender as a party hereto.

SECTION 8.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is

 

26



--------------------------------------------------------------------------------

outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Term Loan Commitment has not expired or terminated. The provisions of
Section 8.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Term Loan
Commitment or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 8.06.    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Lender and when Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by fax, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 8.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 8.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by Lender or
any Affiliate to or for the credit or the account of any Loan Party against any
and all of the Secured Obligations then due, irrespective of whether or not
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Loan Parties may be owed to a
branch office or Affiliate of Lender different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which Lender may have.

SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
U.S. federal or New York State court sitting in New York, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Documents, the transactions relating hereto or thereto, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against Lender or any of its Related Parties may only) be heard
and determined in such state court or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

27



--------------------------------------------------------------------------------

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12.    Confidentiality. Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of Borrower Representative, (h) to
holders of Equity Interests in any Borrower, (i) to any Person providing a
Guarantee of all or any portion of the Secured Obligations. For the purposes of
this Section, “Information” means all information received from Borrowers
relating to Borrowers or their businesses, other than any such information that
is available to Lender on a non-confidential basis prior to disclosure by
Borrowers; provided that, in the case of information received from Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 8.13.    Violation of Law. Anything contained in this Agreement to the
contrary notwithstanding, Lender shall not be obligated to extend credit to
Borrowers in violation of any Requirement of Law.

SECTION 8.14.    USA PATRIOT Act. Lender is subject to the requirements of the
USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow Lender to
identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 8.15.    Disclosure. Each Loan Party hereby acknowledges and agrees that
Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with, any of the Loan Parties and
their respective Affiliates.

SECTION 8.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to Lender in respect of other Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by Lender.

SECTION 8.17.    No Fiduciary Duty, etc. (a) Each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that Lender will not
have any obligations except those obligations expressly set forth herein and in

 

28



--------------------------------------------------------------------------------

the other Loan Documents and Lender is acting solely in the capacity of an arm’s
length contractual counterparty to Borrowers with respect to the Loan Documents
and the transactions contemplated herein and therein and not as a financial
advisor or a fiduciary to, or an agent of, Borrowers or any other person. Each
Borrower agrees that they will not assert any claim against Lender based on an
alleged breach of fiduciary duty by Lender in connection with this Agreement and
the transactions contemplated hereby. Additionally, Borrowers acknowledge and
agree that Lender is not advising Borrowers as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Borrowers shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and Lender shall have no
responsibility or liability to Borrowers with respect thereto.

(b)    Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that Lender, together with its Affiliates, is a
full service securities or banking firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, Lender may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of,
Borrowers and other companies with which Borrowers may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by Lender or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

(c)    In addition, each Borrower acknowledges and agrees, and acknowledges
their Subsidiaries’ understanding, that Lender and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which Borrowers may have
conflicting interests regarding the transactions described herein and otherwise.
Lender will not use confidential information obtained from Borrowers by virtue
of the transactions contemplated by the Loan Documents or its other
relationships with Borrowers in connection with the performance by Lender of
services for other companies, and Lender will not furnish any such information
to other companies. Borrowers also acknowledge that Lender has no obligation to
use in connection with the transactions contemplated by the Loan Documents, or
to furnish to Borrowers, confidential information obtained from other companies.

SECTION 8.18.    Marketing Consent. Upon prior written approval by Borrowers, in
each case, and at their sole expense, Lender may publish such tombstones and
give such other publicity to this Agreement as it may from time to time
determine in its sole discretion. The foregoing authorization shall remain in
effect unless Borrowers notifies Lender in writing that such authorization is
revoked.

ARTICLE IX

The Borrower Representative.

SECTION 9.01.    Appointment; Nature of Relationship. Each Responsible Officer
hereby is appointed by each of the Borrowers as its contractual representative
(together, the “Borrower Representative”) hereunder and under each other Loan
Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s). Lender, and its respective officers, directors, agents
or employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 9.01.

SECTION 9.02.    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to Lender to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

SECTION 9.03.    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

SECTION 9.04.    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”. In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to Lender. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

 

29



--------------------------------------------------------------------------------

SECTION 9.05.    Successor Borrower Representative. Upon the prior written
consent of Lender, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.

SECTION 9.06.    Execution of Loan Documents. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Lender the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents, including, without limitation, the
Compliance Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

SECTION 9.07.    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of the Compliance Certificate or any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Compliance Certificate required
pursuant to the provisions of this Agreement.

[Balance of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KALEIDO BIOSCIENCES, INC. By:  

/s/ Alison Lawton

Name:   Alison Lawton Title:   President, Chief Executive Officer CADENA BIO,
INC. By:  

/s/ Alison Lawton

Name:   Alison Lawton Title:   President JPMORGAN CHASE BANK, N.A.. By:  

/s/ Erica Cross

Name:   Erica Cross Title:   Authorized Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 3.05

Properties, etc.

Lease Agreement by and between HCP/King Hayden Campus LLC and the Company, dated
March 19, 2018, as amended to date, for premises located at 65 Hayden Avenue,
Lexington, MA 02421

Lease Agreement by and between DIV Bedford, LLC and the Company, dated May 15,
2017, as amended to date, for premises located at 18 Crosby Drive, Bedford, MA
01730

SCHEDULE 3.06

Disclosed Matters

None.

SCHEDULE 3.12

Material Agreements

Not Applicable.

SCHEDULE 3.14

Insurance

Delivered to Bank on the Effective Date.

SCHEDULE 3.15

Capitalization and Subsidiaries

[***]



--------------------------------------------------------------------------------

SCHEDULE 3.19

Affiliate Transactions

Community of Legal Interest Agreement between Flagship Ventures Management, Inc.
and Kaleido Biosciences, Inc. (formerly VL32, Inc.) effective January 27, 2015

Amended and Restated License Agreement between Cadena Bio Inc. and Midori USA,
Inc. dated April 14, 2016

License Agreement between Cadena Bio Inc. and Midori USA, Inc. effective as of
June 16, 2015 (license was assigned from Kaleido Biosciences, Inc. to Cadena Bio
Inc. on April 14, 2016)

Second Amended and Restated Investors’ Rights Agreement among Kaleido
Biosciences, Inc. and certain of its stockholders, dated February 21, 2018

Side Letter Agreement among Kaleido Biosciences, Inc., Cadena Bio Inc. and
Midori USA, Inc. dated August 14, 2019

SCHEDULE 6.01

Existing Indebtedness

Letter of Credit with Square1 Bank issued in connection with the security
deposit requirement under the lease for space at 18 Crosby Drive, Bedford MA in
the amount of $117,156.33.

Letter of Credit with Square1 Bank issued in connection with the security
deposit requirement under the lease for space at 65 Hayden Street, Lexington MA
in the amount of $2,057,658.75.

Line of Credit with American Express issued in connection with the Company’s
corporate credit card program in the amount of $1,000,000.00.

SCHEDULE 6.02

Existing Liens

Lien of De Lage Lander Financial Services on a leased asset of Kaleido
Biosciences, Inc.

SCHEDULE 6.04

Existing Investments

 

Entity/Subsidiary

  

Type

   Number of Shares      Class of Stock      Ownership %    

Notes

Cadena Bio, Inc.

   C-Corporation (DE)      1,000        Common        100 %    Owned by Kaleido
Biosciences, Inc.

Kaleido Biosciences Securities Corporation

   MA Securities Corporation      1,000        Common        100 %    Owned by
Kaleido Biosciences, Inc.

SCHEDULE 6.08

Existing Restrictions

None.



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

To:

JPMorgan Chase Bank, N.A.

This Compliance Certificate (“Certificate”), for the period ended              ,
201  , is furnished pursuant to that certain Credit Agreement dated as of
October 25, 2019 (as amended, restated, modified, renewed or extended from time
to time, the “Agreement”), by and among KALEIDO BIOSCIENCES, INC. and CADENA
BIO, INC. (each, a “Borrower” and collectively, “Borrowers”) and JPMORGAN CHASE
BANK, N.A., as Lender. Unless otherwise defined herein, capitalized terms used
in this Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the                      of Borrowers and I am authorized to deliver
this Certificate on behalf of Borrowers and their Subsidiaries;

2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the compliance of
Borrowers and their Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the “Relevant Period”);

3.    The attached financial statements of Borrowers and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not Borrowers’ annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes;

4.     The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to Lender in connection with the closing of the Agreement
or subsequently delivered as required in the Agreement;

5.    I hereby certify that, except as set forth below, no Loan Party has
changed (i) its name, (ii) its chief executive office, (iii) its principal place
of business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given Lender the notice required by Section 4.15 of
the Security Agreement;

6. The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct as of the date hereof, except to the extent that
any such representation or warranty specifically refers to an earlier date, in
which case it is true and correct only as of such earlier date;

7. Schedule I attached hereto sets forth financial data and computations
evidencing Borrowers’ compliance with certain covenants of the Agreement, all of
which data and computations are true, complete and correct; and

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which Borrowers have taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:

                                                                 
                                         
                                         
                                         
                                                  

                                                                 
                                         
                                         
                                         
                                                  

                                                                 
                                         
                                         
                                         
                                                  

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of         , 20    .

 

KALEIDO BIOSCIENCES, INC. By:  

                                          

Name:  

 

Title:  

 

CADENA BIO, INC. By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Compliance as of             , 20     with

Provision of 6.10 of the Agreement

6.10 Financial Covenant.

Required: Remaining Months Liquidity of at least 3.

Actual:                                     

                     No, not in compliance                    
                     Yes, in compliance



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Provide a brief summary of the terms of any exclusive license not yet listed on
any previous Compliance Certificate and attach copies of the final executed
licensing documents for any such exclusive license.